U. S. Department of Justice
Office on Violence Against Women

A Guide to Understanding the
Requirements of Purpose Area #5 (OVW
Tribal Governments Program) in the
Fiscal Year 2014 Coordinated Tribal
Assistance Solicitation

Contact Information
If you require help understanding this Guide, please call
theTribal Unit at the Office on Violence Against Women at (202) 307-6026.

Please Note: This Guide is not a substitute for the Fiscal Year 2014 Coordinated
Tribal Assistance Solicitation. A copy of the official solicitation may be obtained by
visiting: http://www.justice.gov/tribal/grants.html.

Introduction
Purpose Area #5 in the Fiscal Year 2014 U.S. Department of Justice’s Coordinated Tribal
Assistance Solicitation covers the Grants to Indian Tribal Governments Program (Tribal
Governments Program). OVW wants to make sure that tribal governments understand how to
apply for Tribal Governments Program funding in Fiscal Year 2014. To further this goal, OVW
has issued this Guide to assist you in preparing an application under Purpose Area #5 of the
consolidated solicitation. Please keep in mind that this Guide is not a substitute for the
Coordinated Tribal Assistance Solicitation or any of the applicable statutes, regulations, or
policies that govern this program. You are responsible for reading the solicitation in its entirety
and for following the instructions set forth in the solicitation.
Tribes which are interested in applying for funding under Purpose Area #5 are encouraged to
contact OVW’s Tribal Unit with any questions or concerns about the program and the
application process. OVW’s Tribal Unit can be reached using one of the following methods:
Phone:
Fax:
E-mail:

(202) 307-6026
(202) 514-5818
OVW.VAIW@usdoj.gov

2

Contents
Overview of Violence Against American Indian and Alaska Native Women
Sexual Assault
Domestic Violence
Stalking

p.
p.
p.
p.

Eligibility
Basic Eligibility Information
Additional Eligibility Requirements

p. 11
p. 11
p. 12

The Award Period and Budget Limits
Award Period
Budget Limits

p. 15
p. 15
p. 15

Allowable Activities
Understanding Program Scope
Permissible Uses of Funds

p. 16
p. 16
p. 16

Unallowable Activities
Activities that may Compromise Victim Safety
Other Prohibited Activities

p. 20
p. 20
p. 23

Appendix A:
Appendix B:

p. 24
p. 27

Understanding the Role of an Advocate
Sample Letters of Support/ Letter of Exemption

3

4
5
7
9

Overview of Violence Against American Indian and Alaska
Native Women
Various national and regional studies have found that violence against women is more
widespread and severe among self-identified American Indian (AI) and Alaska Native (AN)
people than among other North American people (e.g., Fairchild, Fairchild, & Stoner, 1998;
1
Oetzel & Duran, 2004; Robin, Chester, & Rasmussen, 1998) . For example, the National
Violence Against Women Study (NVAWS) found that self-identified AI and AN women were
significantly more likely than women from all other backgrounds to have been raped and/or
2
stalked at some point in their lifetimes (Tjaden & Thoennes, 2006) . Also, according to
estimates from the National Crime Victimization Survey (NCVS), self-identified AI and AN
women experienced the highest rate of intimate partner victimization (IPV) (18.2 percent),
compared to 6.3 percent among white women, 8.2 percent among African American women,
3
and 1.5 percent among Asian American women (Catalano, 2007) . However, the results from
these studies cannot produce reliable estimates of violence against Native American women,
either on or off reservations.
Findings from several regional research studies also demonstrate high rates of victimization
among Native American women. In a relatively large study of a random sample of women
(N=1,368) from six AI tribes in the southwest, northwest, northern Plains and northeast, Yuan,
4
Koss, Polacca, and Goldman (2006) found that 45 percent reported being physically assaulted
and 14 percent had been raped since turning 18 years old. In a study in a southwestern tribal
5
community that included almost 600 individuals, Robin, Chester, and Rasmussen (1998) found
that 91 percent of women reported experiencing some form of IPV. Verbal and physical violence
in a relationship were experienced by approximately 75 percent of women and 16 percent of
women reported forced sex by a partner. Almost half of the women reported needing medical
care from injuries sustained during an episode of partner violence and a little more than onethird reported incidents that involved their children.
In another study on a southwestern reservation, among all assault injuries reported by
ambulatory and emergency services, one in four was due to IPV (Kulklinski & Buchanan,
6
1997) . Recently, researchers at the University of Alaska at Anchorage reported that the
incidence of domestic violence among self-identified Alaska Native women was 8-12 times
7
higher than among non-Alaska Native women (Rivera, 2010) . In a study of Athabaskan women
residing in the interior of Alaska, almost two-thirds of respondents reported experiencing IPV in
1

Fairchild, D.G., Fairchild, M.W., & Stoner, S. (1998). Prevalence of domestic violence among women seeking
routine care in a Native American health care facility. American Journal of Public Health, 88, 1515–1517. Oetzel, J., &
Duran, B. (2004). Intimate partner violence in American Indian and/or Alaska Native communities: A social ecological
framework of determinants and interventions. Journal of the Center for American Indian and Alaska Native Mental
Health Research, 11, 49-68.
2
Tjaden, P., & Thoennes, N. (2006). Extent, Nature, and Consequences of Rape Victimization: Findings from the
National Violence Against Women Survey. Washington, DC: National Institute of Justice.
3
Catalano, S. (2007). Intimate Partner Violence in the United States. Washington DC: Bureau of Justice Statistics.
4
Yuan, N.P., Koss, M.P., Polacca, M., & Goldman, D. (2006). Risk factors for physical assault and rape among six
Native American tribes. Journal of Interpersonal Violence, 21(12), 1566-1590.
5
Robin, R.W., Chester, B., & Rasmussen, J.K. (1998). Intimate violence in a southwestern American Indian tribal
community. Cultural Diversity and Mental Health, 4(4), 335–344.
6
Kulklinski, D.M., & Buchanan, C.B. (1997). Assault injuries on the Hualapai Indian Reservation: A descriptive study.
The IHS Provider, 22(4), 60–64.
7
Rivera, M. (2010). Assaults in domestic violence incidents: Descriptive statistics and predictors of legal resolutions.
Presented to the Abused Women's Aid in Crisis (AWAIC), Anchorage, AK.

4

their lifetime and 18 percent of the respondents reported experiencing IPV in the past year
8
(Wood & Magen, 2009) .
Despite these compelling indications that rates of sexual and intimate partner violence in AI and
AN communities merit serious attention, these and other studies have used diverse
methodologies therefore limiting the generalizability of these studies to women living in Indian
9
country (for a review, see Bachman, et al., 2008) .

Other Resources on Violence Against AI and AN Women
National Institute of Justice
http://www.nij.gov/topics/tribal-justice/vaw-research/welcome.htm and
http://vaw.sagepub.com/content/19/6/771
National Criminal Justice Resource Center
https://www.ncjrs.gov/justiceinindiancountry/index.html
National Indigenous Women's Resource Center
http://www.niwrc.org/
Sexual Assault
What is Sexual Assault?
Sexual assault can be defined as any type of sexual contact or behavior that occurs by force or
without consent of the recipient of the unwanted sexual activity. Falling under the definition of
sexual assault is sexual activity such as forced sexual intercourse, forcible sodomy, child
molestation, incest, fondling, and attempted rape. It includes sexual acts against people who are
unable to consent either due to age or lack of capacity.

Improving the Systemic Response to Sexual Assault in Indian Country
Delay, confusion, lack of cooperation and insufficient communication between tribal, state, local,
and federal law enforcement and prosecutors can make prosecuting sexual assault in Indian
country difficult. Sexual assault victims will also be less likely to make reports to law
enforcement if they perceive law enforcement officers, prosecutors, judges, and others involved
in the criminal justice field as being insensitive. Victims of sexual assault may also be reluctant
to seek medical attention if they perceive healthcare professionals to be indifferent, uncaring, or
judgmental. The most effective response to sexual assault uses a victim-centered approach,
and requires the various criminal justice, healthcare, and victim services programs and
organizations that are responsible for responding to sexual assault to work together
collaboratively.

8

Wood, D., & Magen, R.H. (2009). Intimate partner violence against Athabaskan women residing in interior Alaska:
Results of a victimization survey. Violence Against Women, 15(4), 497-507.
9
Bachman, R., Zaykowski, H., Kallmyer, R., Poteyeva, M., & Lanier, C. (2008). Violence Against American Indian
and Alaska Native Women and the Criminal Justice Response: What is Known. Washington DC: National Institute of
Justice.

5

OVW strongly encourages all applicants to Purpose Area # 5 to consider using their funding to
improve the systemic response to the sexual assault of American Indian and Alaska Native
women by:
•

•

•

Providing training on sexual assault to tribal, state and local, and federal law
enforcement officers, prosecutors, victim services programs, and healthcare
professionals;
Creating sexual assault codes, response protocols and policies for tribal, state, local,
and federal law enforcement agencies, prosecutors, victim services programs, and
healthcare professionals; and
Establishing a Sexual Assault Response Team (SART), as well as helping medical
professionals to complete Sexual Assault Nurse Examiner (SANE) training. A SART is a
coordinated community response to sexual assault, often involving victim advocates,
medical personnel, law enforcement, and other responders. SANE programs provide
specially trained nurses to provide medical forensic exams for victims of sexual assault.

Impact of Sexual Assault on American Indian and Alaska Native Women
Sexual assault has serious physical and mental health impacts on victims. Women who have
been sexually assaulted require access to health care, mental health specialists, and other
services in order to aid in their recovery. Indian women may experience great difficulty in
accessing these potentially life-saving resources due to the geographic isolation, economic
disparities, and general lack of infrastructure in many tribal communities.
Victims of sexual assault also require support and understanding from those closest to them in
order to recover from the aftermath of the assault. However, Indian women who are sexually
assaulted in small, close-knit reservation communities may be reluctant to disclose the details of
their assault to family members or friends. Many Indian women wish to avoid the social stigma
that can be associated with being sexually assaulted. Others may face pressure from friends
and family not to report the assault. 10 A specially trained and dedicated sexual assault victim
advocate can be a valuable resource to Indian women who have been sexually assaulted.
The role of a sexual assault victim advocate is to offer support, guidance, and counsel to victims
of sexual assault as they make decisions about what to do after being assaulted. A sexual
assault victim advocate can assist victims in deciding to seek medical help, reporting to law
enforcement, and can accompany victims to court if the offender is arrested and prosecuted. A
sexual assault victim advocate can also help victims of sexual assault by offering them referrals
for counseling, assisting them with enforcing their rights as a victim, seeking crime victim’s
compensation, and helping victims access services by providing them with transportation.
Sexual assault victims may be more willing to come forward and report their assault if they know
that they will have access to confidential, victim-centered services that are offered by a
dedicated, specially trained victim advocate.
It is OVW’s goal to increase the number of sexual assault victim advocates who are available to
assist American Indian and Alaska Native women in Indian country. OVW is particularly
interested in funding applications that propose to use funding from Purpose Area #5 to:
•

Hire a full-time or part-time victim advocate that will be dedicated to assisting victims of
sexual assault;

10

Sherry L. Hamby, Ph.D., Sexual Victimization in Indian Country: Barriers and Resources for Native Women Seeking Help, May
2004

6

•
•

Establish support groups for victims of sexual assault; and
Provide victims of sexual assault with access to group and individual counseling.

Other Resources on Sexual Assault in Indian Communities
Applicants who are interested in learning more about the nature and dynamics of sexual assault
in tribal communities are encouraged to consult the following resources:
Mending the Sacred Hoop
http://www.msh-ta.org/index.htm
Southwest Center for Law and Policy
http://www.swclap.org/ see specifically the National Indian Country Clearinghouse on Sexual
Assault at http://niccsa.org/
Tribal Law and Policy Institute
http://www.tribal-institute.org

Domestic Violence

11

What is Domestic Violence?
Domestic violence describes physical violence or sexual violence occurring within a domestic or
family relationship committed by an intimate current or former partner. Domestic
violence is seen in both male/female and same-sex partner relationships. Although the victims
are primarily female, there are also male victims, who should be provided with needed services.
Domestic violence gets confusing because some disciplines also use it to describe violence
being committed by a parent toward a child or perpetrated by an adult child towards an elderly
parent, or violence perpetrated by a sibling. We can also see family violence used
interchangeably with domestic violence. The term “family violence” more frequently
encompasses all domestic or familial relationships.

What Does it Mean to Advocate on Behalf of Victims of Domestic Violence?
To advocate is to do more than provide services to battered women. It is to engage in the work
of ensuring that the victim’s voice is being heard on multiple levels. Advocates support victims
and plead on their behalf. Advocacy work should reclaim traditional values of respect and
cooperation and strive to restore the balance and harmony to tribal communities.
1) Advocates should recognize the gendered nature of domestic violence by
acknowledging and addressing the fact that we live in a society that enables violence of this
magnitude to be perpetrated against women. Advocates must not get lost in trying to be
fair but work to create change in a way that addresses this imbalance.
2) Advocates should engage in work that does not blame battered women or hold them
responsible for the batterer’s violence. This can be challenging because battered women come
with their own ways of being that may not always seem to be the most cooperative,
constructive or helpful.
3) Advocates must hold Native offenders accountable and still remain respectful of them as our
11

Excerpted in part from Addressing Domestic Violence in Indian Country: An Introductory Manual, (Mending the Sacred Hoop
(2003))

7

relatives. This can be trying as we judge offenders for their violence, yet also remember to
not engage in ways that destroy their spirit.
4) Advocates should work to reclaim core values and beliefs. This is accomplished through
remembering who they are, where they come from, and working to create social change.
(See Appendix A of this Guide for more guidance on the role of victim advocacy programs).

Building a Coordinated Community Response to Domestic Violence
A coordinated community response can best be achieved when all of the partners on the project
enter into a formal collaboration. Successful collaboration requires comprehensive planning and
well-defined channels of communication at all levels and across disciplines. Active participation
and collaboration among the tribal government, non-profit victim services providers, as well as
law enforcement authorities, prosecution, and the judiciary is critical in developing a
comprehensive response to the needs of Indian victims of violence against women.
OVW understands that some tribal communities, for a variety of reasons, lack the criminal
justice system infrastructure found in non-tribal communities. Applicants that do not operate
tribal law enforcement agencies, prosecution offices, or court systems should make note of this
in the purpose area narrative portion of their applications. Such applicants should detail their
efforts to create a coordinated community response, or CCR, to violence against Indian women
among relevant tribal programs, such as tribal social services, housing, and health. A CCR is
when different members of the community work together to enhance victim services and
offender accountability. A CCR often involves first responders such as advocates and law
enforcement, but can also include prosecution, and other community organizations.
At a minimum, applicants are encouraged to develop a response to addressing domestic
violence that includes the following groups, to the extent that they exist within the applicant’s
community:
•

Non-profit, non-governmental victim services agencies

•

Tribal Law Enforcement

•

Tribal Prosecution

•

Tribal Courts

Other Resources on Domestic Violence
Applicants that are interested in learning more about the nature and dynamics of domestic
violence are encouraged to explore the following resources:
Mending the Sacred Hoop
http://www.msh-ta.org/index.htm
Southwest Center for Law and Policy
http://www.swclap.org/
Tribal Law and Policy Institute
http://www.tribal-institute.org/lists/domestic.htm

8

National Institute of Justice
http://www.nij.gov/topics/crime/intimate-partner-violence/welcome.htm

Stalking
What is Stalking?
Definitions of stalking vary from jurisdiction to jurisdiction. Different definitions may be used in
criminal stalking codes and in civil stalking codes for protection order or restraining order
purposes. The Violence Against Women Act defines stalking as “engaging in a course of
conduct directed at a specific person that would cause a reasonable person to fear for his or her
safety or the safety of others or suffer substantial emotional distress.” Stalking can take a variety
of forms. Stalkers may physically follow their victims, call them on the phone, send them letters
or packages through the mail or through a courier, bombard their victims with emails or instant
messages, photograph them from a distance or with hidden cameras, install surveillance
software on their computers, and use global positioning systems (GPS) to track them in their
cars. Tracking and intimidating a victim are stalking regardless of the method used.

Barriers to Relief for Native Victims of Stalking
It has been reported that self-identified American Indian and Alaskan Native women are stalked
at least twice as often as any other group. 12 Native women living in rural communities face many
barriers to safety. Native women may have limited access to telephones and transportation. In
small communities where members tend to know everybody, victims may hesitate to contact law
enforcement or seek other services out of shame or for fear that her stalker will find out. She
may be deterred from contacting law enforcement because her stalker is a friend or relative of a
law enforcement officer or service provider.
Many tribal law enforcement agencies are under-funded, under-staffed, and under-trained in the
area of stalking. A small number of law enforcement officers may be responsible for responding
to calls in a large geographic area. Their response time may be too lengthy to provide any
meaningful protection for victims. Some tribal police departments do not have a 911 emergency
system in place. Many tribes lack sufficient space in their jails to keep suspects in custody.
There may be confusion as to which law enforcement agency has jurisdiction over a call on
“checkerboard” reservations, which may lead to additional delay or failure to respond to an
emergency situation. There may also be an overlap in jurisdiction between tribe, state, local,
and federal authorities depending on the exact location, the parties involved, and the act
committed.

Intersection of Domestic Violence, Sexual Assault, and Stalking
The majority of women (native and nonnative) who report being stalked have been stalked by
an intimate partner (e.g., spouse, former spouse, or dating partner). 13 The level of violence
reported in domestic violence cases that involve stalking behavior is higher than those in cases

12

National Violence Against Women Survey (NVAW) cited in Tjaden, Patricia & Thoennes, Nancy, “Stalking in America: Findings
from the National Violence Against Women Survey,” National Institute of Justice Centers for Disease Control and Prevention
Research in Brief4 (April 1998).
13

Lemon, Nancy K. D., Domestic Violence and Stalking: A Comment on the Model Anti-Stalking Code Proposed by the National
Institute of Justice, Minneapolis, MN: Battered Women's Justice Project, December 1994, page 1

9

that involve just stalking alone. 14 Additionally, approximately 31percent of the women who
reported having been stalked in the National Crime Victimization Survey also reported that their
stalker had sexually assaulted them. 15 Therefore, it is imperative that tribal communities that are
developing a response to domestic violence and sexual assault consider how to appropriately
address stalking behavior as part of their overall strategy.

Additional Resources:
For more information on stalking, please visit:
Office on Violence Against Women
(http://www.ovw.usdoj.gov/docs/qa-factsheet.pdf)
Tribal Law and Policy Institute
(http://www.tribal-institute.org/lists/stalking.htm)
Addressing Stalking in Indian Country, Rebecca St. George, Mending the Sacred Hoop
(February 2001)
(http://www.mincava.umn.edu/documents/stalking2/stalking2.html)

National Center for Victims of Crime’s Stalking Resource Center
http://www.victimsofcrime.org/our-programs/stalking-resource-center
National Institute of Justice
http://nij.gov/topics/crime/stalking/welcome.htm

14

Greenfield, Lawrence A., Michael R. Rand, Diane Craven, Patsy A. Klaus, Craig A. Perkins, Cheryl Ringel, Greg Warchol, Cathy
Maston, and James Alan Fox, Bureau of Justice Statistics Factbook: Violence by Intimates: Analysis on Crimes by Current or
Former Spouses, Boyfriends, and Girlfriends, Washington, DC, U.S. Department of Justice, Office of Justice Programs, Bureau of
Justice Statistics, March 1998, NCJ-167237, page 3.
15
Tjaden: National Violence Against Women Survey, 1998

10

Eligibility
Basic Eligibility Information
Title IX of VAWA 2005 establishes who is eligible to receive funding under Purpose Area #5.
OVW will accept applications from any of the following:
1. A federally recognized Indian tribe;
2. The Authorized Designee of a federally recognized Indian tribe; or
3. A tribal consortium.
OVW will accept applications from eligible applicants who have never before received OVW
grant funding, as well as applications from some current OVW grantees.
The below chart illustrates the eligibility for tribes with current OVW grants. If tribes are unsure
about eligibility, they should contact their OVW Grant Program Specialist for clarification.
Type of applicant
FY 2012 OVW Tribal
Governments
Program grantee
FY 2013 OVW Tribal
Governments
Program grantee
FY 2011 OVW Tribal
Governments
Program grantee

Whether they are
eligible (yes or no)
no

Limits on eligiblity

no
•

yes

•

•

•

FY 2010 or earlier
OVW Tribal
Governments
Program grantee

•

yes

•

11

Applicant is only eligible to
continue and enhance activities
in the FY 2011 award.
If the applicant has 70% or
more of funds remaining in the
FY 2011 award, it is not eligible
for FY 2014 funding in this
program.
If the applicant has 50-69% of
funds remaining in the FY 2011
award, the amount of FY 2014
funding may be reduced from
the requested amount.
If the applicant has 49% or less
of funds remaining in the FY
2011 award, it is fully eligible to
continue the activities in the FY
2011 award with FY 2014
funding.
Applicant is only eligible to
continue and enhance activities
in the FY 2010 award.
If the applicant has 70% or
more of funds remaining in the

•

•

OVW FY 2009 Tribal
Governments
Program grantee

•

yes

•

•

•

FY 2010 award, it is not eligible
for FY 2014 funding in this
program.
If the applicant has 50-69% of
funds remaining in the FY 2010
award, the amount of FY 2014
funding may be reduced from
the requested amount.
If the applicant has 49% or less
of funds remaining in the FY
2010 award, it is fully eligible to
continue the activities in the FY
2010 award with FY 2014
funding.
Applicant is only eligible to
continue and enhance activities
in the FY 2009 award.
If the applicant has 70% or
more of funds remaining in the
FY 2009 award, they are not
eligible for FY 2014 funding in
this program.
If the applicant has 50-69% of
funds remaining in the FY 2009
award, the amount of FY 2014
funding may be reduced from
the requested amount.
If the applicant has 49% or less
of funds remaining in the FY
2009 award, it is fully eligible to
continue the activities in the FY
2009 award with FY 2014
funding.

Additional Eligibility Requirements
Each eligible applicant must satisfy all of the program eligibility requirements in order to receive
an award from the Tribal Governments Program.
Collaboration Requirement
The Tribal Governments Program statute requires that each tribe or organization that is eligible
to apply for Tribal Governments Program funding consult with a specific type of organization or
group to implement the project. There are three ways to satisfy this requirement:
1. Partner with a nonprofit Indian victim services program from the tribal or local
community;
2. Partner with a nonprofit tribal domestic violence or sexual assault coalition (if they exist
in your community); or
3. Partner with an advisory committee of women from the community that will be served by
the project.

12

This collaboration requirement is very important. Tribal communities that have had the most
success in addressing violence committed against Indian women have all had one thing in
common: they have worked closely with individuals and organizations who are well qualified to
know the needs of Alaska Native and American Indian women who have been the victims of
domestic violence, dating violence, sexual assault, or stalking.
Selecting a Partner
The following information is offered to guide to you in selecting an appropriate partner for your
project.
Nonprofit Indian Victim Services Programs
Nonprofit victim services programs, such as domestic violence shelter programs or rape
crisis centers, have developed a deep understanding of the needs of victims of violence
against women. They not only understand what victims need, they also know how to
create programs and policies that appeal to victims. In addition, they know the kinds of
programs and policies that will discourage victims from seeking help. It is critical to have
the input of the staff from these organizations in developing your project. It is also
important that the nonprofit Indian victim services provider that you choose to partner
with satisfy certain criteria.
Ideally, you should partner with a nonprofit victim services program whose primary
purpose is to serve adult and adolescentAmerican Indian or Alaska Native victims of
domestic violence, dating violence, sexual assault, or stalking, and whose staff has a
demonstrated history of assisting American Indian or Alaska Native victims of domestic
violence, dating violence, sexual assault, or stalking.
Nonprofit Tribal Domestic Violence or Sexual Assault Coalitions
Nonprofit tribal coalitions are organizations that have been created to make changes in
the way communities respond to violence committed against Indian women. They are
dedicated to changing the ways in which tribal, state, local, and federal systems respond
to violence against Alaska Native and American Indian women. Tribal coalitions work to
educate tribal leaders and community members about domestic violence, dating
violence, sexual assault, and stalking. The coalitions have a wide range of knowledge
and experience that can help tribal governments develop programs and policies that are
victim sensitive.
Advisory Committees
Not all tribal communities have a nonprofit Indian victim services provider on or near
their lands. Nor do nonprofit tribal domestic violence or sexual assault coalitions exist in
every tribal community. Tribal communities without access to these organizations do
have a valuable local resource to help them develop a good response to violence
against Indian women. That resource is the women of their own community. The women
from the community to be served by the project can be invited to serve on an advisory
committee for the project.
Who Should Serve on the Advisory Committee?
There are three groups of community residents you should consider inviting to
serve on your advisory committee. In order of priority, these groups are:
(1) Survivors: Women who are survivors of domestic violence, dating violence,
sexual assault, or stalking can draw on their personal experiences to identify

13

the gaps in services in your community. They can also help to identify
existing policies and practices that act as barriers to victims accessing
services in your community.
(2) Victim Advocates: Women who have a history of providing assistance to
American Indian or Alaska Native women who are victims of domestic
violence, dating violence, sexual assault, or stalking can be a valuable asset
in your efforts to develop an effective response to these crimes in your
community.
(3) Women Who Are Committed to Ending Violence Against Women: If you
are unable to identify survivors or victim advocates to serve on the advisory
committee, then you should invite women from your community who are
committed to ending violence against women to serve on the committee.
These women should be willing to participate in education and training
opportunities to increase their understanding of domestic violence, dating
violence, sexual assault, and stalking. The women should also be willing and
able to meet together on a regular basis to discuss issues related to violence
against women in your community.
The Role of the Nonprofit Partner or Advisory Committee
It is critical that your nonprofit partner or advisory committee have a leadership role in
implementing your project. The partner or committee should also meet with program staff and
partners on a regular basis to discuss the status of the grant-funded project and to make
suggestions for improvement. If your nonprofit partner or advisory committee is not actively
involved in implementing the project in a meaningful way, then it will be difficult for your tribe to
develop a victim-sensitive response to violence against women.
Please note that all applicants who are selected for funding consideration through the selection
process described in the Coordinated Tribal Assistance Solicitation will be required to submit a
letter of support from its qualified collaborative partner prior to receiving an award under
Purpose Area #5. OVW staff will be in contact with applicants who are under funding
consideration at a later date to discuss this requirement in detail. However, all applicants are
strongly encouraged to develop their proposals in collaboration with one of the qualified
collaborative partners identified above, and to have that partner prepare a letter of support that
can be submitted at a later date. See Appendices for samples of the required documentation.

Summary of Eligibility Requirements
Type of Applicant
Federally recognized
Indian Tribe
Authorized Designee
Tribal Consortium

Nonprofit Partner?
Yes

Tribal Resolution?
Yes

Yes 16
Yes

Yes
Yes

16

A nonprofit nongovernmental Indian victim services provider organization or a nonprofit, nongovernmental tribal domestic violence
or sexual assault coalition that is acting as the authorized designee of a federally recognized Indian tribe or tribal consortium, may
be exempt from this requirement.

14

The Award Period and Budget Limits
The Award Period
The award period for Purpose Area #5 is 36 months.
Budget Limits
New applicants may apply for grant awards of up to $450,000. The budget limitation for new
applicants reflects that many first time applicants may not have an established response to
violence against women. Tribal communities that do not have an established response to
violence against women are encouraged to focus their efforts on:
•
Providing basic services for victims of domestic violence, dating violence, sexual assault
and stalking;
•
Developing the response protocols and policies necessary to create a strong and
effective response to crimes of violence against Indian women;
•
Providing training to tribal government employees to increase their capacity to
appropriately identify victims of domestic violence, dating violence, sexual assault, and
stalking and respond to their needs; and
•
Conducting community education and outreach campaigns to increase the public’s
awareness and understanding of violence against Indian women.
Current grantees have an established response to violence against women, and will need
funding to continue their current grant-funded projects and activities. Tribal communities with an
established response to violence against women may also need additional funding to enhance
their current efforts to address violence against women. They may also desire to consolidate
two or more of their current OVW grant awards. While there is no strict budget limit on the
amount of funding that current grantees can request, OVW strongly encourages its current
grantees to carefully consider the amount of funding that is necessary to continue or enhance
their current OVW-funded projects. Current grantees should pay careful attention to the
unobligated balances on their current grant awards. All requests for continuation funding must
be reasonable. Due to limited funding, it is unlikely that OVW will make continuation awards in
excess of $900,000.
OVW may use its discretion to negotiate the amount of your actual grant award as well as the
range of activities that can be supported with the award funding.

15

Allowable Activities
Understanding Program Scope
The statute that created the Tribal Governments Program defines the “scope” of the activities
that are allowable under Purpose Area #5. In other words, the statute states how the grant
funds that are available under Purpose Area #5 can be used. OVW refers to this as the
“statutory scope of the program,” or the “program scope.” It is important to keep in mind that the
statute sometimes gives only broad descriptions of how the grant funding can be used. There
are many other federal laws, regulations, and rules that may restrict some specific activities that
seem to be allowable under the language from the statute. OVW will not be able to allow you to
use funds from Purpose Area #5 to support an activity that violates federal laws, regulations, or
rules.
If you have questions about whether the funds available under Purpose Area #5 can be
used for a specific activity, please contact the OVW Tribal Unit at (202) 307-6026 or
ovw.vaiw@usdoj.gov for guidance before including it in your application for funding.
Permissible Use of Funds Available Under Purpose Area #5
The funds available under Purpose Area #5 may be used for the ten purposes identified in 42
U.S.C. 3796gg-10. In order to receive funding under Purpose Area #5, your tribe or organization
must propose to use Tribal Governments Program funding for one of the permissible use areas
listed and described below. OVW has prepared the following list of examples to show how your
tribe or organization may consider using funding from Purpose Area #5. This list is not meant to
be exhaustive. Please contact the OVW Tribal Unit for guidance if you have questions
regarding whether or not a specific activity is allowable before including it in your
application for funding.
Permissible Use #1: Develop and enhance effective plans for the tribal government to reduce
violent crimes against Indian women and help keep them safe. The plans to reduce the violence
and keep Indian women safe can be based on tribal law and customs.
•

Develop a coordinated community response team that will create domestic
violence response protocols and policies.

•

Develop a Sexual Assault Response Team (SART) to respond to incidents of
rape or sexual assault that occur in the community.

•

Support a court-ordered and court-monitored batterer’s intervention program
that incorporates tribal custom and tradition.

Permissible Use #2: Increase the ability of the tribal government to respond to domestic
violence, dating violence, sexual assault, and stalking committed against Indian women.
•

Create a tribal sex offender registry.

•

Develop or revise response policies and protocols that address domestic
violence, dating violence, sexual assault or stalking.

16

•

Provide training for tribal government employees on how to recognize and
appropriately respond to the needs of women who have been the victims of
domestic violence, dating violence, sexual assault, or stalking.

Permissible Use #3: Strengthen the tribal criminal justice system’s ability to help stop violence
against Indian women. This may include improving the ability of tribal law enforcement officers,
prosecutors, judges and other court staff, probation officers, and the staff at tribal jails to
become more involved in stopping violence against Indian women.
•

Create an information sharing database that links tribal law enforcement with the
tribal court, tribal jail, probation office, and the prosecutor’s office in order to
improve the tracking of domestic violence cases.

•

Provide training to tribal law enforcement officers, prosecutors, judges, other
court staff, probation officers, and staff at the tribal jail on domestic violence,
dating violence, sexual assault, or stalking.

•

Hire dedicated law enforcement officers, prosecutors, judges and other court
staff, and probation officers to improve the investigation, prosecution and
adjudication of crimes of violence against Indian women.

Permissible Use #4: Improve services that are available to help victims of domestic violence,
dating violence, sexual assault, and stalking.
•

Support the creation of a Sexual Assault Nurse Examiner (SANE)
Program by training medical personnel on how to properly conduct sexual
assault forensic exams.

•

Hire victim advocates to work with victims of domestic violence, dating
violence, sexual assault, or stalking.

•

Support the operation of a domestic violence shelter program by hiring
staff for the shelter, paying shelter rent, and purchasing furniture, office
equipment, and supplies for victims.

Permissible Use #5: Work with the community to develop education and prevention campaigns
that are designed to inform members of the tribal community about domestic violence, dating
violence, sexual assault, and stalking programs, and that also increase the community’s
awareness about the needs of children who have witnessed domestic violence.
•

Create newspaper advertisements, public service announcements,
billboards, posters, brochures, and flyers that are designed to educate the
public about violence against women.

•

Create a public education campaign that is designed to raise awareness
among teenagers about teen dating violence or sexual assault.

•

Conduct public awareness activities at local schools about the needs of
children who have witnessed domestic violence.

17

Permissible Use #6: Provide supervised visitation and safe exchange programs that allow
children to visit with their non-custodial parent in cases where one parent has committed an act
of domestic violence, dating violence, sexual assault, and stalking against the other. In cases
where the court has ordered that the non-custodial parent can have a supervised visit with the
child, the program should create a safe place where the parent can have a supervised visit with
the child. If the court has not ordered supervised visitation, then the program should offer a safe,
neutral place for the non-custodial parent of the child to pick the child up and return the child for
unsupervised visitation. A supervised visitation and safe exchange program must have
appropriate security measures, policies, and procedures so that victims and their children are
safe.
•

Work with the tribal court, the victim services program, tribal law
enforcement, and child protective services to develop a plan for the
creation of a supervised visitation and safe exchange center.

•

Hire staff for supervised visitation and safe exchange center.

•

Pay for appropriate security measures at a supervised visitation and safe
exchange center.

Permissible Use #7: Provide transitional housing assistance for victims of domestic violence,
dating violence, sexual assault, or stalking. The assistance provided to victims may include
money for rent, utilities, a security deposit, or other minor costs related to moving into
transitional housing. A transitional housing assistance program may also offer victims support
and services necessary to help the victim locate and secure permanent housing.
•

Hire staff to assist victims with locating affordable permanent housing,
employment, and child care.

•

Provide funding to victims to pay for rent, utilities, a security deposit, and
other costs associated with finding transitional housing.

•

Rent transitional housing units for use by victims and their children.

Permissible Use #8: Provide legal advice and representation to victims of domestic violence,
dating violence, sexual assault, or stalking who need assistance with legal issues that are
caused by the abuse that they have suffered.
•

Hire an attorney to provide representation in protection order cases, as
well as divorce, custody, child support, and visitation cases.

•

Provide legal representation in housing, public benefits, and immigration
matters.

•

Hire paralegal and other support staff to assist program attorneys in
meeting the needs of victims.

Permissible Use #9: Provide services to assist youth (age 11-24) who are victims of
domestic violence, dating violence, sexual assault, or stalking; and services to children

18

and youth who are exposed to these crimes, including services for the nonabusing
parent or caretaker of the victim.
•

Hire advocates to provide support to youth victims and children and youth
who are exposed to these crimes.

•

Provide services to children and youth exposed to these crimes or youth
victims, such as :







•

Counseling, mental health, children's groups
Camps
Play/art/music therapy
Home visitation services
Mentoring
Trauma-informed care/treatment.

Provide training on these issues to tribal organizations that work with
children and youth, such as after-school programs, runaway and
homeless youth organizations, child care programs, and schools, on how
to identify such victims or children exposed and refer them to appropriate
services.

Please note that in FY 2014, this permissible use is limited to no more than 10% of a
tribe’s Purpose Area #5 budget.
Incorporating Traditional Practices and Customs into Your Project Activities
OVW encourages you to incorporate traditional practices and customs that reflect your
community’s lifeways into your grant-funded project. However, there may be some limits on
using funding from Purpose Area #5 to support some activities that are based on traditional
practices and customs. OVW may to have to ask you to remove these activities from your
application.
Generally, there are three reasons why OVW may ask you to remove such activities:
(1) The activity is prohibited by federal law, rules, or regulations;
(2) The activity may be outside the scope of the Tribal Governments Program; or
(3) The activity, as described, may appear to compromise victim safety, or to not hold
offenders accountable for their behavior.
Please contact the OVW Tribal Unit if you have any questions about whether or not a
specific activity is allowable before you submit your application for funding.

19

Unallowable Activities
There are certain activities that cannot be supported with funding from the Purpose Area #5.
Some of these activities are prohibited by OVW’s policies because they have been found to
compromise victim safety. Other activities are prohibited by federal law or policy. If your tribe or
organization includes the following activities in its application for Purpose Area #5 funding, then
the overall score for the application may reduced. If the application is selected to receive
funding from Purpose Area #5, your tribe or organization will be asked to remove these activities
from the Narrative or from the Budget, and there will be special conditions placed on your award
agreement that will prohibit you from using the grant funds to support these activities.
Activities that May Compromise Victim Safety
The underlying goal of OVW’s work is to ensure that grant funds are used to enhance victim
safety and promote offender accountability. Experience has shown that certain policies and
practices may make victims less safe, or may not hold offenders responsible for their own
behavior. OVW’s policy is to prohibit discretionary grant award recipients from using grant funds
to support these potentially unsafe activities.
Please keep in mind that the list included in the solicitation does not represent every activity that
may compromise the safety of victims or that may not hold offenders responsible for their
behavior. There may be other activities proposed in your application that may not meet OVW’s
goal of enhancing victim safety and promoting offender accountability.
The following is meant to offer a brief explanation about why some common activities may
compromise victim safety:
Activity: Offering criminal defendants who have been charged with crimes related to domestic
violence, dating violence, sexual assault, or stalking to avoid prosecution by agreeing to
participate in another type of program (such as a drug court), or by agreeing not to commit
another crime for a specific period of time.
Why Is This Prohibited?: One of the ways that a community can enhance victim safety and
promote offender accountability is through the intervention of the criminal justice system.
Historically, crimes of violence committed against Indian women were not treated as serious
criminal violations. Domestic violence, for instance, was viewed as a “family problem.” The
crimes were not aggressively investigated or prosecuted, and offenders were rarely punished
for their behavior. The result was that victims lost faith in the criminal justice system, and
offenders learned that they would not face serious consequences for their violent behavior.
For example, a defendant who has been charged with a crime related to domestic violence or
dating violence should not be allowed to enter into a pre-trial diversion program. These
programs do not treat crimes related to violence against women as a serious criminal offense.
Both the offender and the victim receive the message that the offender’s behavior was not
serious. The victim also learns that there will not be any serious consequences if the offender
continues to abuse the victim in the future. This result may make offenders less fearful of future
criminal justice intervention, and it may make victims less willing to report the offender’s future
violent behavior to law enforcement.

Activity: Ordering victims and offenders to attend mandatory couples counseling or mediation.

20

Why Is This Prohibited?: In many instances, courts have found it useful to order couples who
are parties to a contentious divorce or child custody case to undergo joint counseling or
mediation to help resolve their differences. Some jurisdictions even have laws or court rules that
make it mandatory for all couples involved in family law disputes to go through couples
counseling or mediation. Counseling and mediation, however, are not appropriate for couples
who have a history of domestic violence or dating violence.
One of the basic principles of mediation is that both of the parties involved in the process are
equals. They are both free to make their own decisions, and both have the right to speak freely.
In contrast, there is a power imbalance that is present in relationships where couples have a
history of domestic violence or dating violence. The offender has a history of using his power
over the victim to control the victim’s behavior. The victim may feel intimidated by the idea of
challenging the offender’s statements or ideas. These factors make the mediation process for
couples with a history of domestic violence or dating violence ineffective and potentially
dangerous. Mandatory mediation may also make victims less likely to pursue legal remedies,
such as divorce, or child custody, which are necessary to establish permanent safety for the
victim and her children.
Activity: Operating domestic violence batterer intervention programs that are not court-ordered
and are not court-monitored.
Why Is This Prohibited?: Some communities believe that domestic violence and dating
violence offenders need anger management classes to help prevent them from committing
future acts of violence against women. This is not true. Anger management classes are an
ineffective response to domestic violence and dating violence. Many experts believe that acts of
domestic violence are caused by the offender’s need to exercise power and control over his
victim, and that offenders do possess the ability to control their anger. The best treatment
response for perpetrators of domestic violence and dating violence is a batterer intervention
program. Batterer intervention is a court-ordered group program for domestic violence offenders
with a goal of reducing abuse and promoting victim safety. A batterer intervention program can
help offenders confront their attitudes about their need for control, and can help them develop
more effective strategies for dealing their partners.
Offenders should be ordered to attend the program by the court. This ensures that there is an
agency with the authority to punish the offender if the offender does not participate in the
program. The court should monitor the offender’s progress in the program. The agency or
organization that is operating the batterer intervention program should make regular progress
updates to the court during the time that the offender is participating the program. The court
should impose a graduated range of sanctions on offenders who have not made progress in the
program.
Your tribe or organization can only use funding from Purpose Area #5 to pay for batterer
intervention programs that are court-ordered and court-monitored.

Activity: Using procedures that would force victims of domestic violence, dating violence,
sexual assault, or stalking to testify against their abusers.

21

Why Is This Prohibited?: A victim who is forced to testify against her abuser may be in danger
of being re-victimized by the abuser, or worse, she may be killed by her abuser. For many
years, different jurisdictions across the country have worked to develop pro-arrest and proprosecution policies and practices. The goal of this work was to ensure that victims of violence
against women were not placed in the potentially dangerous situation of having to testify against
their abusers. With the proper knowledge and training, law enforcement officers and
prosecutors can learn how to build a case against an offender that does not hinge on the
victim’s testimony.
Activity: Requiring victims of domestic violence, dating violence, sexual assault, or stalking to
file for a protection order or file criminal charges against their abuser as a condition for receiving
services.
Why Is This Prohibited?: A woman who has been abused may have many valid reasons for
not seeking legal remedies against her abuser. The woman may be afraid to file criminal
charges or seek a protection order. It may be safer for a victim to re-locate to another
jurisdiction; or, a victim may not want intervention from the justice system. She may just want to
have access to supportive services. Regardless of the reason, a victim’s decision to not file
criminal charges or seek a protection order should always be respected. Placing conditions on a
victim’s ability to access services may have the undesired effect of discouraging victims from
seeking help. The barriers created by such a program may jeopardize the safety of the women
in the community. Instead, an important focus is to remove barriers to victims’ ability to access
services.
Activity: Using practices that fail to protect the confidentiality of victims.
Why Is This Prohibited?: The disclosure of confidential information about victims in your
community may jeopardize their personal safety. A woman may leave an abusive relationship
and re-locate to your community. If her abusive spouse or partner does not know that she has
re-located to your community, then the disclosure of personally identifying information about that
woman may alert her abuser to her present location. If her abuser knows where to find her, he
may come to your community looking for her, and her life may be in serious danger.
Sometimes victims of domestic violence seek help while they are still living with their abusive
spouse or partner. If the abuser, or someone from his family, discovers that she has consulted
with an advocate ata victim services office, the woman may be subject to further abuse. A victim
may also feel a sense of shame or embarrassment about the abuse that she has suffered. She
may be concerned that other people in the community will find out about the abuse and that she
will be subject to humiliation.
Concerns about the improper disclosure of confidential information may keep victims from
seeking assistance. If victims do not receive the help that they need, then their personal safety
is jeopardized.

Activity: Referring victims to child protection services solely for failure to protect their minor
child from witnessing domestic violence.

22

Why Is This Prohibited?: Many jurisdictions have adopted policies that require victim
advocates and others who help women who have been abused to contact child protection
services if they believe that a minor child has witnessed domestic violence. The mothers of
these children are themselves victims, but child welfare workers have often accused these
women of neglect for failing to protect their children from witnessing the violence. In such cases
the mothers are blamed for their partner’s violence, and the children may be removed from their
mother’s custody. 17
Women who are the victims of domestic violence may be reluctant to come forward and access
services to help them if they believe that they may lose custody of their children. This results in
both the victim and their children remaining in an abusive environment.
OVW believes that the best means of helping these women is for communities to develop
partnerships among child protection workers and domestic violence victim advocates to help
address the intersection of domestic violence, dating violence, and child abuse, and to ensure
the safety of victims and their children.
Other Prohibited Activities
These activities include:
Lobbying: The prohibited activities include developing or distributing materials related to a
change in law or official policy, and traveling to a state or national meeting for the sole purpose
of lobbying. The prohibition applies to lobbying Federal, state, local, and tribal officials.
However, tribes can use funding from Purpose Area #5 to help create or revise its tribal code.
Fundraising: Funding from Purpose Area #5 cannot be used to conduct fundraising activities.
This includes using grant funds to hire a grant writer or using grant funds to pay for the costs
associated with taking a grant writing workshop. Tribe and organizations can generate program
income by charging fees for services or training events, but the program income generated by
the fees must be used to support the operation of the grant-funded project. (See Chapters 4 and
16 of the Financial Guide for more information on fund-raising and program income.)
Research Projects: Funding from Purpose Area #5 cannot be used to conduct research;
however, up to three percent of the total budget for Purpose Area #5can be used to evaluate the
effectiveness of the project.
Investigating, prosecuting, or providing services for child victims of rape, sexual assault,
or stalking that are not related to an incident of domestic violence, dating violence,
sexual assault or stalking that has been committed against an adult: Addressing child
abuse or neglect that occurs outside the context of an incident involving an act of abuse
committed against the parent of the child victim is beyond the scope of permissible activities
under Purpose Area #5.
Making Physical Modifications to a Building
Funding from Purpose Area #5 may not be used for construction costs or for even minor
renovations to a building such as painting or carpeting.

17

Edleson, Jeffery L. and Susan Schechter, Effective Intervention in Domestic Violence and Child Maltreatment Cases: Guidelines
for Policy and Practice, National Council of Juvenile and Family Court Judges, 1999, p. 19.

23

Appendix A
Understanding the Role of an Advocate
The following document is a list of recommended actions that should be observed by
communities that are interested in developing advocacy programs for victims of
domestic violence and dating violence. For a more comprehensive understanding of the
role of advocates, please visit www.msh-ta.org/Resources.

24

The Advocate’s Role: THE DOS AND DON’TS OF ADVOCACY
DO

18

DON’T

Advocate for the personal sovereignty
and safety of women and their children,
including provision of safe space and any
resources that necessary for a woman to
regain control of her life.

Act without the express informed consent
or participation of the woman who has
been battered, or withhold or create
barriers to safety and resources because
we judged her “unworthy in some way.

Ask, listen to, believe and respectfully act
on what women state they need and
want.
Clearly and persistently send the
message: violence is unacceptable;
battering is a crime, and is never the fault
of the woman who has been battered.

Believe we should mind-read what she
needs or wants, or believe that we know
or that we know better than she does.
Minimize or blame her for the violence,
collude/make excuses for the batterer’s
behavior, or treat the violence as a private
or mental health issue.

Validate the individuality, experience,
decisions and strengths of women who
have been battered.
Act and treat women who have been
battered as relatives.

Treat all women the same, as incapable of
making decisions, “sick” or incompetent.

Model courage and resistance in the face
of oppression, intimidation and fear.

Label, or act as if women who are
battered are “cases”, “those women”,
clients, or patients.
Get women to cooperate with other
agencies or “follow rules” that don’t
honor her safety or sovereignty.

Provide leadership ensuring women’s
safety is a priority in coordinated
community response that promote and
enhance the spiritual and cultural
traditions of the sacredness of women and
children.
Focus attention on the intent of safety and
integrity of women and renewal of
traditional life ways as guiding principles
throughout systems dealing with violence
against women.

Allow task forces, meetings or initiatives
to focus on the behavior of women,
instead of the accountability of offenders
and systems.

Ensure all women who have been
battered/sexually assaulted have 24 hour
access to support, accurate information,
crisis intervention and other advocacy.

Speak for or on behalf of battered
women, unless they are not safe enough
to do so themselves, or without their
permission.

Educate personnel within systems about
the most effective responses to violence

Ignore or create barriers that prevent or
limit access to safety or resources.

18

Diverting attention to mental health or
other issues not directly related to
battering as a violent crime, safety and
Native women’s sovereignty, or that
reinforce external or internal oppression.

By Sacred Circle, with credit to Ellen Pence & Anne Marshall.

25

regarding batterers, victims, and at-risk
family members, prioritizing victim
safety and offender accountability.
Be conscious of the educational role
within all advocate activities.

Remain accountable to the women who
have been battered/sexually assaulted
including maintaining confidentiality.

Forget violence ends through social
change that includes systems work
focused on accountability for provision of
safety and offender accountability.
Dismiss the reality that conflicts and
creation of working relationships are
“teachable moments” for all involved,
including advocates.

26

Appendix B
Sample Letter of Support A:
Indian Victim Services Organization
Tribal Domestic Violence or Sexual Assault Coalition
Sample Letter of Support B:
Advisory Committee Letter
Sample Letter of Exemption
All applicants are strongly encouraged to develop their proposals in consultation with
one of the three qualified collaborative partners described on page 12.

27

Letter of Support A
[Organization’s Official Letterhead]
[Date]

Bea Hanson, Acting Director
Office on Violence Against Women
United States Department of Justice
145 N St, NW, 10E.116
Washington, DC 20530
Dear Acting Director Hanson:
The [name of organization] submits this letter in support of The Grants to Indian Tribal
Governments Program (Tribal Governments Program) application that has been submitted by
[name of lead applicant]. [Name of organization] was founded in [year organization was
founded], and is located in [name of city, state]. The primary purpose of [name of
organization] is to [brief statement of organization’s purpose or mission]. Currently [name of
organization] provides the following services to victims of [(choose as appropriate) domestic
violence, dating violence, sexual assault, or stalking]:
•

List services using bullets

The staff of [Name of organization] has significant experience in meeting the needs of Alaska
Native or American Indian victims of [(choose as appropriate) domestic violence, dating
violence, sexual assault, or stalking]:
•

List names/titles of key personnel who will be involved in implementing the proposed
project and briefly describe their experience working with Alaska Native or American
Indian victims of violence against women

[Name of organization] has worked closely with [name of lead applicant] in developing its
application for FY 2014 Tribal Governments Program. Our contributions to the development of
the application include:
•

List the name(s)/title(s) of each individual from your organization who has been involved
in writing the application for funding. You should also briefly describe how each
individual contributed to the creation of the application.

If [name of lead applicant] receives FY 2014 Grants to Indian Tribal Governments and Sexual
Assault Services Program funding, [name of organization] plans to continue to play a vital role
in developing and implementing the project. Specifically, [name of organization] will:
•

Provide specific details about what role your organization will play in developing and
implementing the project. You should provide the name(s)/title(s) of each individual from
your organization who will be involved with the project, and clearly state how they will
contribute to the project.

28

[Name of organization] will receive [total amount of compensation to be received] in order
to support its work on the project. [Name of organization] has reviewed the budget for this
application and agrees that it includes fair and reasonable compensation for the work that will
be performed on this project.
Sincerely,

[Name/title of Organization’s Chief Executive Officer]

29

Sample Letter of Support B
[Date]

Bea Hanson, Acting Director
Office on Violence Against Women
United States Department of Justice
145 N St, NW, 10E.116
Washington, DC 20530
Dear Acting Director Hanson:
This letter has been submitted in support of the FY 2014 Grants to Indian Tribal Governments
and Sexual Assault Services Program (Tribal Governments Program) application that was
submitted by [name of lead applicant]. We are women who reside in [name of community to
be served by project], and we have agreed to serve on an advisory committee for the project if
it is selected to receive grant funding. The members of the committee include/will include:
•
•

Identify committee members by name
State whether the members are: (1) survivors of domestic violence, dating violence,
sexual assault or stalking; (2) victim advocates who have experience providing services
to Alaska Native or American Indian victims of domestic violence, dating violence, sexual
assault, or stalking; or (3) women who are concerned about the problems that domestic
violence, dating violence, sexual assault, or stalking have caused in your community.

We are committed to working with [name of lead applicant] to end these crimes in our
community.
The committee has played a significant role in helping [name of lead applicant] develop its
application for Tribal Governments Program funding. Our contributions to the development of
the application include:
•

Briefly state how the committee helped create the application for funding. List each
individual member of the committee who was involved in creating the application and
specifically describe how they helped to create the application.

During the award period, the committee will meet together [state frequency (i.e., weekly,
monthly, quarterly)] to review the progress that [name of lead applicant] has made in meeting
the goals and objectives of the grant project. We will also play an active role in developing and
implementing the project, including:
•

Briefly state the specific role that the committee will play in making sure that the project
is meeting the needs of the women of the community who are the victims of domestic
violence, dating violence, sexual assault, or stalking.

30

Sincerely,

[List each committee member individually and have them sign and date the letter]
__________________________________
Advisory Committee Member

____________
Date

__________________________________
Advisory Committee Member

____________
Date

__________________________________
Advisory Committee Member

____________
Date

31

Sample Letter of Exemption
[Authorized Designee’s Official Letterhead]

[Date]

Bea Hanson, Acting Director
Office on Violence Against Women
United States Department of Justice
145 N St, NW, 10E.116
Washington, DC 20530
Dear Acting Director Hanson:
[Name of Authorized Designee] has been authorized to submit an application for FY 2014
Grants to Indian Tribal Governments Program (Tribal Governments Program) on behalf of
[name of Federally recognized Indian Tribe]. [Name of Authorized Designee] has elected to
submit a letter of exemption from the Tribal Governments Program collaboration requirement.
[Name of Authorized Designee] is qualified to receive an exemption because it is a [(choose
as appropriate) nonprofit, nongovernmental tribal victim services organization, or a tribal
domestic violence or sexual assault coalition].
[Name of Authorized Designee] submits the following information to support its request for an
exemption:
•
•
•
•

State the year that the organization was founded;
Briefly describe the organization’s primary mission or purpose;
Briefly describe the services that the organization currently provides to Alaska Native or
American Indian victims of domestic violence, dating violence, sexual assault, or
stalking; and
Briefly identify by name/title the key staff from your organization that will be involved with
implementing the proposed project and describe their experience in addressing the
needs of Alaska Native or American Indian victims of domestic violence, dating violence,
sexual assault, or stalking.

[Name of Authorized Designee] has a history of providing services to the women of [name of
Federally recognized tribe]. Specifically, we have:
•
•
•

Briefly describe how long your organization has worked in partnership with the tribal
government of the community to be served;
State how long your organization has served the women of the community; and
Briefly describe the services that your organization has provided to victims of domestic
violence, dating violence, sexual assault, or stalking in the community that will be served
by the project.

We have worked with [name of Federally recognized Indian tribe] to develop this application
for Tribal Governments Program funding. We have taken the following steps to ensure that

32

[name of Federally recognized Indian tribe] has been actively involved with developing this
application for funding:
•
•

Describe how your organization sought input from the tribe in developing the application.
You should specific information about when and how often the tribe was consulted about
the content of the application.
Identify the tribal government representatives who were involved with creating the
application by name/title.

[Name of Authorized Designee] recognizes that the proposed project will only be effective if it
meets the needs of the women of [name of Federally recognized Indian tribe]. In order to
ensure that the project is meeting the needs of victims of [(choose as appropriate) domestic
violence, dating violence, sexual assault, or stalking] in the [name of Federally recognized
Indian tribe] community, we will:
•

Describe the specific actions that your organization will take to make sure that the
project is meeting the needs of victims in the community that will be served by the
project.

Sincerely,

[Name/Title of Chief Executive of Authorized Designee]

33

34

